                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA

VS.                                    3:15-CR-00069-BRW

GEORGE DAVID GEORGE

                                              ORDER

       The Prosecution’s Motion in Limine to Admit Certain Evidence (Doc. Nos. 87) is

GRANTED. The evidence appears to be directly tied to the charges in the Indictment.1

Additionally, it is probative and not unduly prejudicial. However, I do not see the relevance of

the tax conviction, since there are several other felony convictions and the Prosecution claims

the evidence is needed only to establish that Defendant had felony convictions he did not

disclose to investors. Additionally, I do not believe it is necessary to go into the details of the

convictions beyond stating he had “felony convictions.” If you disagree, you can bring up the

issue during the pretrial conference the morning of trial.

       The Prosecution’s Second Motion in Limine to Admit Certain Evidence re: non-payment

of WellCity employees (Doc. No. 89) is GRANTED.

       The Prosecution’s Third Motion in Limine to Admit Certain Evidence re: Dr. Roger

Garcia (Doc. No. 90) is GRANTED.

       The Prosecution’s Motion to Exclude Evidence of Defendant’s Repayment or Attempted

Repayment (Doc. No. 92) is GRANTED, since Defendant does not oppose the motion.

       IT IS SO ORDERED this 27th day of February, 2019.


                                                                           BILLY ROY WILSON
                                                                     UNITED STATES DISTRICT JUDGE


       1
        See United States v. Donohue, 726 Fed. Appx. 333 (6th Cir. 2018).
